Citation Nr: 0718942	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include hepatitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran requested, but did not appear for, a hearing 
scheduled at the RO in August 2003.

In February 2004, the Board considered the issues of 
entitlement to service connection for hepatitis, a left knee 
disorder,  bilateral hearing loss and residuals a head 
injury.  In that decision, the Board denied service 
connection for a left knee disorder and a head disability, 
including residuals of a head injury.  The Board granted 
service connection for bilateral hearing loss, action which 
was subsequently effectuated by the RO, with the assignment 
of a noncompensable rating. 

The Board's February 2004 decision remanded the issue 
relating to service connection for hepatitis for development 
as specific therein (and as will be reiterated, in pertinent 
part, below).  Development was undertaken, and the case was 
returned to the Board.

In a decision in October 2005, the Board denied entitlement 
to service connection for a liver disorder to include 
hepatitis.   

The veteran and his attorney then filed an appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).  On 
January 4, 2007, the Court granted a Joint Motion for Remand 
filed by the parties to the litigation, remanding the case on 
the issue shown on the first page of the present decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

At the time of the Board's 2004 action, it was noted that the 
record was inadequate for the purpose of rendering an 
informed decision as to the claim of entitlement to service 
connection for hepatitis.  

Specifically, it was reported that the veteran was 
hospitalized in service from December 1965 to January 1966 
due to a 3-week history of intermittent vomiting, nausea, and 
weakness at which time the impression was of "hepatitis, 
etiology unknown, probably infectious, anicteric, suspected 
but not proven".

A June 1998 VA medical record revealed that the veteran had 
been tested for hepatitis A, but no results were identified.  

The Board remanded the case for acquisition of additional VA 
medical records for post-service testing for hepatitis, and 
for a VA examination.  The search was thereafter undertaken 
for the requested records, some were forthcoming, and the VA 
examination was undertaken.

As described in the Court's Joint Remand, as a result of the 
2004 Board remand records had been requested from the VAMC in 
Sepulveda, CA, in February 2005, asking specifically for the 
hepatitis test results from the 1990's to include a negative 
response if these records were unavailable.  In response, the 
VAMC provided outpatient records from October 2002 and did 
not address the requested inquiry for hepatitis testing 
reports from the 1990's.  

The Joint Motion for Remand also noted that, while SSOC and 
correspondence was later addressed to him, the veteran was 
not thereafter adequately apprised of the lack of additional 
records relating to his hepatitis testing in the 1990's and 
he had thus been deprived of appropriate notice and other 
mandated due process.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has 
the right to submit 
additional evidence 
and argument on the 
matter or matters the 
Board has remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  If he 
has additional 
information relating 
to his hepatitis 
claim, he should 
provide it, and VA 
should assist as 
required.

2.  The RO should 
contact the VAMC 
Sepulveda, CA, and 
request all treatment 
records, evaluative 
testing and other 
documents relating to 
the veteran, 
particularly for 
hepatitis testing in 
or about July 1998.  
If these records are 
not available, the 
VAMC must provide a 
written statement 
indicating the nature 
of the search and 
reflecting the 
absence of the 
identified 
documentation.  This 
must be attached to 
the claims file.

3.  If the evidence 
requested in (2) 
above is not found, 
the veteran must be 
so informed in 
accordance with 
adjudicative 
guidelines.  

4.  The case should 
then be reviewed by 
the RO, and if the 
decision remains 
unsatisfactory, an 
SSOC should be 
issued, the veteran 
and his lawyer should 
be afforded a 
reasonable 
opportunity to 
respond, and the case 
should be returned to 
the Board for further 
appellate review.  
The veteran need do 
nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

